Appellant was convicted in the Criminal District Court of Dallas County of possessing intoxicating liquor for purposes of sale, and his punishment fixed at one year in the penitentiary.
The indictment in this case appears to be in conformity with law as is the charge of the court in a case where there is a plea of guilty. It appears from the record that appellant pleaded guilty to the charge. At the time of appellant's trial in the Criminal District Court of Dallas county he made no complaint as far as the record shows of the fact that the indictment had been returned in Criminal District Court No. 2 of said county, or that Hon. C. A. Pippen, Judge of said court, sat on this trial. He attempts to raise these questions in this court for the first time. The contention comes too late. In English v. State, 18 S.W. Rep., 678, cited by appellant, the objections were presented before venue was changed. In Arts. 97ff and 97ll of Vernon's Complete Texas Statutes 1920, it appears that Criminal District Court of Dallas County and Criminal District Court No. 2 of said county are given concurrent jurisdiction in all felony cases of which either has jurisdiction and that the judge of either of said Criminal District Courts of Dallas County may, in his discretion, in the absence of the judge of the other of said courts, try and dispose of any cause or causes then pending on the docket of such other court. From a corrected transcript now on file we note that while this cause was in fact transferred from Criminal District Court No. 2 to Criminal District Court of said county and the transfer noted on the docket, the order was not then extended into the minutes, but this has now been done. The question as to variance in the number is raised too late. Hughey v. State, No. 8033, opinion handed down December 3, 1924.
The judgment will be affirmed.
Affirmed.
                          ON REHEARING.